Roan, J.
1. In this ease J. H. Moore, alias Shug Hughes, was indicted and tried in the superior court of Morgan county, on *256the charge of breaking in and stealing from a railroad car. He was convicted, and made a motion for a new trial on the usual grounds, and, upon the overruling of the motion, brought Ms case to this court for review. His counsel, in the brief, insist that the evidence in the record failed to establish thé venue of the crime, if one was committed, and that on this ground he should have a new trial. We can not consider this point, as there is no specific 'assignment of error thereon in the motion for a new trial. See Acts of 1911, p. 149.
2. It is insisted that the evidence in the record failed to establish the corpus delicti, — that the crime was committed by some one, and that the defendant was the person who committed it. Both these essential ingredients can be shown either by circumstantial or direct evidence. The evidence in this case offered for the purpose of showing that the crime was committed by some one, and that the defendant was the one who committed it, was mostly circumstantial, but it was sufficient to authorize the jury to find, not only that the crime was committed, but that the defendant was the one who committed it. The judge who presided on the trial was satisfied with the verdict, and gave it Ms 'approval. We hold that he did not abuse Ms discretion. Judgment affirmed,.